DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-15 of Okuyama et al. U.S. Patent No. 11,269,227. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Okuyama discloses (claims 1, 14-15) a display device comprising: a first substrate; a scanning line on the first substrate; a first reflective layer on the scanning line; a signal line intersecting the scanning line on the first substrate; a second reflective layer on the signal line; a switching element electrically connected to the scanning line and the signal line; a pixel electrode electrically connected to the switching element; a second substrate opposed to the first substrate; a third reflective layer on the second substrate; a second conductive layer stacked on the third reflective layer; a common electrode which is covered the second conductive layer and which is opposed to the pixel electrode; and a liquid crystal layer provided between the first substrate and the second substrate and including a polymer in a shape of a streak and a liquid crystal molecule, wherein the second reflective layer along the signal line is in the same layer as the first reflective layer, the third reflective layer and the second conductive layer are formed of different metal materials, and the third reflective layer overlaps the scanning line and the signal line.
	Regarding claim 2, Okuyama discloses (claim 2) the switching element comprises a gate electrode formed integrally with the scanning line, and the gate electrode comprises the first reflective layer.
Regarding claim 3, Okuyama discloses (claim 3) the third reflective layer is in contact with the common electrode.
Regarding claim 4, Okuyama discloses (claim 4) the third reflective layer is in contact with the second substrate.
Regarding claim 5, Okuyama discloses (claim 5) the first reflective layer is in contact with an upper surface of the first substrate, a conductive layer is in contact with an upper surface of the first reflective layer, and the first reflective layer is thicker than the conductive layer.
Regarding claim 6, Okuyama discloses (claim 6) the first substrate further comprises a light- shielding layer, and the light-shielding layer extends between the scanning line and the liquid crystal layer, between the signal line and the liquid crystal layer and between the switching element and the liquid crystal layer.
Regarding claim 7, Okuyama discloses (claim 7) the first substrate further comprises a capacitive electrode, and the capacitive electrode is in contact with the light-shielding layer.
Regarding claim 8, Okuyama discloses (claim 8) the light-shielding layer has a first width above the scanning line, the first width of the light-shielding layer is greater than or substantially equal to a width of the scanning line, the light-shielding layer has a second width above the signal line, and the second width of the light-shielding layer is greater than or substantially equal to a width of the signal line.
Regarding claim 9, Okuyama discloses (claim 9) a light-emitting element opposed to an end portion of at least one of the first substrate and the second substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/            Primary Examiner, Art Unit 2871